Citation Nr: 1146065	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-06 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the RO.

In July 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In November 2009, the Board remanded the case to the RO for additional development of the record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts having PTSD that is related to his service duties in the Republic of Vietnam.  These stressors include being frightened during red alerts, seeing dead bodies, guarding the ammunition dump, experiencing mortar attacks, and doing perimeter guard duty.  

The service records show that he served in the Republic of Vietnam from June 1966 to June 1967 and had a military occupational specialty as a supply clerk.

Subsequent to the November 2009 remand, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010). 

Specifically, the final rule amends, in part, 38 C.F.R. § 3.304(f) in that "[i]f a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(3) (2011).

Furthermore, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

Since some of the claimed stressors involve fear of hostile military activity, the liberalizing amendment applies.  

Given the relaxation of stressor verification requirements primarily during wartime, the Veteran should be afforded a VA examination to determine whether a diagnosis of PTSD due to an identified stressor is warranted in accordance with the applicable diagnostic criteria. 

The record also shows that the Veteran was experiencing depression, although it is unclear whether he was given a formal diagnosis.  The VA treatment records indicated that the Veteran was feeling depressed due to his service-connected prostate cancer and its residuals.  Thus, an opinion is needed to determine if the Veteran has a clinical diagnosis of depression that was caused or aggravated by a service-connected disability.  

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in order to obtain secure any outstanding VA treatment records referable to the claimed psychiatric disorder that have not been associated with the claims file.

The RO should notify the Veteran that he may submit medical evidence or treatment records to support his claim.  

2.  Then, the Veteran should be afforded a VA psychiatric examination to determine the nature and likely etiology of the claimed psychiatric disorder. 

If the examiner provides a diagnosis of PTSD, then the specific stressor(s) sufficient to support the diagnosis should be identified. 

The claims file, including a copy of this REMAND, should be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail. 

After reviewing the entire record and examining the Veteran, the examiner also is requested to offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent probability or more) that any currently demonstrated innocently acquired psychiatric disorder other than PTSD is due to an event or incident of the Veteran's period of active service or caused or aggravated by a service-connected disability.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  A complete rationale must be provided for all opinions rendered.  

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state with some specificity the reasons why this question is outside the scope for a medical professional conversant in VA practices. 

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of his claims. 

3.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claim in light of all evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


